Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 26, 2022

                                    No. 04-22-00174-CV

                                     Antonio G. CANTU,
                                          Appellant

                                              v.

                 BEXAR APPRAISAL DISTRICT and Michael Amezquita,
                                  Appellees

                 From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021CI22041
                       Honorable John D. Gabriel Jr., Judge Presiding


                                       ORDER
       Appellees’ brief was due July 22, 2022, and on that day, appellees filed a motion
requesting a thirty-day extension of time. The motion is opposed. After consideration, we grant
appellees’ motion and order appellees to file their brief by August 22, 2022.




                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of July, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court